UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4377


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SOPHIA JONES, a/k/a Nadine,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00640-RWT-5)


Submitted:   July 29, 2016                  Decided:   August 12, 2016


Before DUNCAN, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elita C. Amato, Arlington, Virginia, for Appellant.      Rod J.
Rosenstein, United States Attorney, Deborah A. Johnston, Leah Jo
Bressack, Assistant United States Attorneys, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland; Leslie R. Caldwell,
Assistant Attorney General, Sung-Hee Suh, Deputy Assistant
Attorney General, John M. Pellettieri, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sophia Jones was convicted after a jury trial of conspiracy

to distribute and possess with intent to distribute 1 kilogram

or more of heroin and 100 kilograms or more of marijuana, in

violation of 21 U.S.C. § 846 (2012), three counts of using a

communication facility to facilitate a drug trafficking offense,

in violation of 18 U.S.C. §§ 2, 843(b) (2012), two counts of

possession with intent to distribute heroin, in violation of

18 U.S.C.      § 2   and    21    U.S.C.     § 841    (2012),       and     one    count   of

possession      with    intent        to    distribute      100     grams    or    more    of

heroin,   in    violation        of    18   U.S.C.    § 2    and     21   U.S.C.       § 841.

The district court sentenced Jones to a total of 120 months’

imprisonment, and Jones appeals.                  We affirm.

     Jones argues first that her pre-trial motion for substitute

counsel was erroneously denied.                   Because the magistrate judge,

rather than the district court, issued the ruling denying the

motion for substitute counsel, Rule 59(a) of the Federal Rules

of Criminal Procedure governs.                Rule 59(a) requires that a party

object to a magistrate judge’s determination on “any matter that

does not dispose of a charge or defense” within 14 days after

being served with a copy of the written order or after the oral

order   is     stated      on    the   record.        Fed.     R.    Crim.        P.   59(a).

“Failure to object in accordance with this rule waives a party’s

right to review.”          Id.

                                              2
      The record does not indicate that Jones ever objected to

the     magistrate      judge’s      ruling       before       the   district      court.

Accordingly, Jones has waived appellate review of this issue.

Id.; United States v. Schronce, 727 F.2d 91, 93–94 (4th Cir.

1984) (“We do not believe . . . that the [Federal Magistrates]

Act can be interpreted to permit a party . . . to ignore his

right      to   file    objections     with        the       district     court    without

imperiling      his    right    to   raise       the   objections       in   the   circuit

court of appeals.”).             We also reject as without merit Jones’

argument that the waiver resulting from her failure to object to

the magistrate judge’s ruling should be excused in the interest

of justice.       See Wells v. Shriners Hosp., 109 F.3d 198, 199-200

(4th Cir. 1997).

      Next, Jones challenges the district court’s denial of her

Fed. R. Crim. P. 29 motion for a judgment of acquittal on the

basis of insufficient evidence, arguing that the evidence is

insufficient to support her conviction on the conspiracy count.

We review the district court’s ruling de novo.                          United States v.

Green, 599 F.3d 360, 367 (4th Cir. 2010).

      We    review     the   sufficiency         of    the    evidence    to   support    a

conviction “by determining whether there is substantial evidence

in the record, when viewed in the light most favorable to the

government, to support the conviction.”                      Id. (internal quotation

marks      omitted).         “Substantial        evidence       is   evidence      that   a

                                             3
reasonable        finder    of     fact        could    accept       as     adequate     and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”              Id. (internal quotation marks omitted).

A court     reviewing       for     such        evidence      may     not       assess   the

credibility of witnesses and must assume that the jury resolved

contradictions in testimony in the Government’s favor.                            Id.

      On   appeal,      Jones     does     not      contest     that      the    Government

sufficiently proved the existence of a conspiracy to distribute

and   possess       with     intent       to       distribute       heroin,       that   the

conspiracy “as a whole” dealt with more than one kilogram of

heroin, and that she was a member of the conspiracy.                                Rather,

she argues that the evidence was insufficient to establish that

one kilogram or more of heroin and any amount of marijuana was

attributable to her.

      The drug quantity attributable to Jones was the amount she

agreed to distribute or possess with intent to distribute as

well as the amount agreed to be distributed or possessed with

the intent to distribute by co-conspirators in furtherance of

the   conspiracy          that    were     known       to     Jones        or    reasonably

foreseeable to her.          See United States v. Hickman, 626 F.3d 756,

763-72 (4th Cir. 2010); United States v. Brooks, 524 F.3d 549,

557-59     (4th    Cir.    2008).         Jones      concedes       that    the    evidence

established       her   personal      involvement        in     the    distribution       of

“approximately 167 grams of heroin,” and, after review of the

                                               4
record, we conclude that there was substantial evidence that

1 kilogram or more of heroin was reasonably foreseeable to her.

See United States v. Wang, 707 F.3d 911, 916 (7th Cir. 2013);

United States v. Banks, 10 F.3d 1044, 1054 (4th Cir. 1993).                    In

view of this conclusion, we need not address Jones’ contention

that she is entitled to a reversal of her conviction or vacatur

of her sentence based on insufficient evidence that any amount

of marijuana was attributable to her.                  See United States v.

Udeozor, 515 F.3d 260, 271 (4th Cir. 2008).

     Finally, Jones challenges the district court’s denial of

her motion for an extension of time to file a Fed. R. Crim. P.

33 motion for a new trial based on ineffective assistance of

counsel.        The   district    court    premised     its    denial   on    the

determination that Jones failed to establish excusable neglect

under    Fed.    R.    Crim.     P.   45(b)(1)(B). *          We   review    this

determination for abuse of discretion.                 See United States v.

Cates, 716 F.3d 445, 448 (7th Cir. 2013) (review of excusable



     * Under Fed. R. Crim. P. 45(b)(1)(B), a district court may
extend the deadline for the filing of a new trial motion after
the time expires if the movant failed to act because of
excusable neglect. The advisory committee notes to the 2005 and
2009 amendments state that this excusable neglect rule applies
to the time limit for motions filed under Fed. R. Crim. P. 33.
Under Fed. R. Crim. P. 33(b)(2), Jones had 14 days after the
jury’s January 24, 2014 verdict to file her new trial motion.
Jones moved for an extension of time to do so on February 25,
2015.



                                       5
neglect determination under Fed. R. Crim. P. 45(b)(1)(B) is for

abuse of discretion); see also United States v. Breit, 754 F.2d

526,    528-29      (4th    Cir.    1985)        (applying    abuse      of    discretion

standard      to   asses    claim     that       criminal     defendant’s        delay   in

filing notice of appeal was excusable neglect).

       In    Pioneer    Inv.       Servs.    Co.      v.    Brunswick     Assocs.      Ltd.

P’ship, 507 U.S. 380, 395 (1993), the Supreme Court set forth in

a   bankruptcy      case    factors    to        be   considered       when   determining

whether a late filing is due to excusable neglect: “the danger

of prejudice [to the opposing party], the length of the delay

and its potential impact on judicial proceedings, the reason for

the    delay,      including    whether          it   was   within      the    reasonable

control of the movant, and whether the movant acted in good

faith.”       See Stutson v. United States, 516 U.S. 193, 196–97

(1996)      (per   curiam)     (applying         Pioneer     in    a   criminal     case).

Under Pioneer, the determination of whether neglect is excusable

“is at bottom an equitable one, taking account of all relevant

circumstances        surrounding       the       party’s     omission.”          Pioneer,

507 U.S. at 395.           “The Pioneer factors[, however,] do not carry

equal weight; the excuse given for the late filing must have the

greatest import.”           United States v. Munoz, 605 F.3d 359, 372

(6th Cir. 2010) (internal quotation marks omitted); see also

Thompson v. E.I. DuPont de Nemours & Co., Inc., 76 F.3d 530, 534

(4th Cir.      1996)   (holding       in     a    civil     case   that       “[t]he   most

                                             6
important of the factors identified in Pioneer for determining

whether      ‘neglect’      is     ‘excusable’         is     the     reason           for   the

[delay]”).

     As to the length of the delay, the reason for it, and the

question of whether the delay was within Jones’ control, the

district     court    determined         that      these    factors       weighed       against

granting the motion for extension.                         The motion was filed 13

months after the jury’s verdict and approximately 8 months after

the post-verdict appointment of new counsel.                         The district court

rejected     Jones’   excuses         for    the    delay    (that        —    prior    to   the

appointment of new counsel — she did not know about the 14-day

time limit for filing a new trial motion under Fed. R. Crim. P.

33(b)(2)     and   that    —     after      the    appointment       of       new    counsel    —

counsel      needed      time    to      review      the     trial     transcripts           and

discovery     in   the    case)       and    found    that    no     evidence         had    been

presented that the delay was outside of Jones’ control.

     Jones’ arguments on appeal, we conclude, do not establish

error   in    these   determinations.               The    delay     in       this   case    was

unambiguous, and Jones has not explained why new counsel needed

8 months to review trial transcripts and discovery or pointed to

anything in the record to establish that any portion or all of

the 13-month delay was outside of her control.                                  The court’s

determinations that these factors weighed against granting an

extension of time to file a new trial motion do not amount to an

                                              7
abuse of discretion.            See Cates, 716 F.3d at 448-49; United

States v. Foster, 623 F.3d 605, 608 (8th Cir. 2010).

     Jones has not challenged as reversible error the district

court’s failure to address whether she acted in good faith.                               The

district     court      also      properly          considered           the      potential

unavailability of witnesses and the potential fading of memories

in weighing the length of the delay, its potential impact on

judicial     proceedings,       and    the     danger         of    prejudice      to     the

Government,     see    United    States       v.    Boesen,        599   F.3d     874,    879

(8th Cir.     2010),    and     its    conclusion        that       Jones’       delay    was

unreasonable    in     light    of    these    factors        was    not    an    abuse    of

discretion.     Additionally, given that the critical factor in the

inquiry — the reason for Jones’ delay — weighs against her, the

district    court’s     brief    citation          to   the    separateness         of    her

appeal as an example of a matter having a potential impact on

judicial proceedings does not establish an abuse of discretion

in the conclusion that Jones failed to establish her delay was

excusable.

     Accordingly,       we      affirm    the       district         court’s       criminal

judgment.     We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented        in     the    materials

before   this   court    and     argument      would     not       aid   the     decisional

process.

                                                                                   AFFIRMED

                                          8